Citation Nr: 1726134	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for left foot plantar fasciitis, to include as secondary to right transtibial amputation (previously rated as right foot arthritis).

2. Entitlement to service connection for left foot Achilles tendonitis, to include as secondary to right transtibial amputation (previously rated as right foot arthritis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from October 1977 to November 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Salt Lake City, Utah, Regional Office (RO). The San Diego, California, Regional Office, has current jurisdiction.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In October 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. The Veteran's currently diagnosed left foot plantar fasciitis, was caused or aggravated by his service-connected right transtibial amputation (previously rated as right foot arthritis).

2. The Veteran's currently diagnosed left foot Achilles tendonitis, was caused or aggravated by his service-connected right transtibial amputation (previously rated as right foot arthritis).



CONCLUSIONS OF LAW

1. The criteria for service connection for left foot plantar fasciitis, to include as secondary to right transtibial amputation (previously rated as right foot arthritis), have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for service connection for left foot Achilles tendonitis, to include as secondary to right transtibial amputation (previously rated as right foot arthritis), have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for right transtibial amputation (previously rated as right foot arthritis). 

The Veteran has been diagnosed with left foot plantar fasciitis and Achilles tendonitis. An August 2004 VA treatment record states the Veteran was treated for left Achilles tendonitis. The Veteran was treated with steroid injections for plantar fasciitis in October and December 2006. 

In a December 2009 lay statement the Veteran indicated his left foot pain is likely a result of his service-connected right foot injury. The Veteran also stated that he could not put full weight on his right foot following surgery and a year of treatment in August 2008. 

In February 2011, the Veteran was afforded a VA examination. The examiner noted the Veteran's current left foot plantar fasciitis was first diagnosed in 2006 and opined it was most likely caused by repetitive microtrauma or secondary to the calcaneal spur noted on the Veteran's X-ray study. The examiner concluded the Veteran's left foot plantar fasciitis is not related to the Veteran's service-connected right foot arthritis.

In October 2014, the Veteran was examined by a private clinician. The clinician noted the Veteran has had multiple procedures on his right foot including an April 2008 sesamoidectomy, March 2012 plantar fascia release, and May 2014 neurectomy. The clinician noted there have been no significant improvements in pain or function as a result of all procedures and stated that the Veteran may amputate the right lower extremity due to pain. The clinician indicated the Veteran was diagnosed with Achilles tendonitis in November 2006. The clinicians concluded the initial service-connected injury to the Veteran's right foot in 1979 led to bilateral foot pain and an inability to function at a moderate level. According to a May 2016 VA examination, the Veteran had a right below-the-knee amputation in April 2016 to relieve pain.

The Veteran contends that his left foot plantar fasciitis and Achilles tendonitis were caused by his service-connected right foot disabilities. A February 2011 examiner stated that the Veteran's plantar fasciitis was not caused by this right foot disabilities. However, an October 2014 private examination concluded the Veteran's left foot Achilles tendonitis and left foot pain are the result of his service-connected right foot disabilities. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's left foot plantar fasciitis and Achilles tendonitis were caused by his service-connected right foot disabilities. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for left foot plantar fasciitis and Achilles tendonitis and the claims are granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board expresses no opinion regarding the severity of the disorders. The RO will assign an appropriate disability rating, in accordance with VA rating protocols, on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for left foot plantar fasciitis is granted.

Service connection for left foot Achilles tendonitis is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


